DAVID CLAYTON, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 290, 2009.
Supreme Court of Delaware.
Submitted: June 15, 2009.
Decided: July 9, 2009
Before STEELE, Chief Justice, JACOBS, and RIDGELY, Justices.

ORDER
HENRY duPONT RIDGELY, Justice.
This 9th day of July 2009, after careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court=s well-reasoned decision dated May 6, 2009. The Superior Court did not err in adopting the Commissioner's findings that appellant's motion for postconviction relief was time-barred and that appellant had failed to overcome this procedural hurdle.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.